DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/23/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Status of Claims
	Applicant's amendment of claims 1, 3, 4, 5, and 7 in “Claims” filed on 02/08/2021 with the “Request for Continued Examination (RCE)” filed on 02/23/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-7 and 10-20 pending for prosecution, wherein claims 11-20 have been withdrawn, and claims 1-7 and 10 are presented for examination.
Specifications
1. 	Applicant’s request for replacement/amendment of paragraphs [0034] and [0037-0039] with amendments in “Specification” dated 02/08/2021, has been considered, reviewed, accepted and entered by the Examiner. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 2, the instant claim recites limitations in view of the parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the first repair methodology comprises: applying the second conductive material over at least the unwanted post-planarization non-planar regions; and recessing the second conductive material to be substantially planar with the planar region of the post-planarization exposed surface” (Claim 2, Lines 1-6; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the first repair methodology comprises: applying the second conductive material over at least the unwanted post-planarization non-planar regions; and recessing the second conductive material to be substantially planar with the planar region of the post-planarization exposed surface” (Claim 2, Lines 1-6) lacks proper antecedent basis. There is no recitation of a second conductive material in either claim 2 or claim 1. Therefore, the limitation of “wherein the first repair methodology comprises: applying the second conductive material over at least the unwanted post-planarization non-planar regions; and recessing the second 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 4, the instant claim recites limitations in view of the parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the first conductive material comprises copper, the second conductive material comprises copper, and the conductive liner comprises a metal nitride” (Claim 4, Lines 1-3; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the first conductive material comprises copper, the second conductive material comprises copper, and the conductive liner comprises a metal nitride” (Claim 4, Lines 1-3) lacks proper antecedent basis. There is no recitation of a second conductive material or a conductive liner in either claim 4 or claim 1. Therefore, the limitation of “wherein the first conductive material comprises copper, the second conductive material comprises copper, and the conductive liner comprises a metal nitride” (Claim 4, Lines 1-3) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Regarding Claim 6, the instant claim recites limitations in view of the parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the conductive liner comprises a thickness dimension within a range of about 3 nm to about 10 nm” (Claim 6, Lines 1-2; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the conductive liner comprises a thickness dimension within a range of about 3 nm to about 10 nm” (Claim 6, Lines 1-2) lacks proper antecedent basis. There is no recitation of a conductive liner in either claim 6 or claim 1. Therefore, the limitation of “wherein the conductive liner comprises a thickness dimension within a range of about 3 nm to about 10 nm” (Claim 6, Lines 1-2) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (12; Fig. 1A; [0007]) = (element 12; Figure No. 1A; Paragraph No. [0007]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 1-4 and 6 are rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik).
Regarding claim 1, Uzoh teaches a method for repairing features of a host semiconductor wafer (Figs. 1A+; [0004]; specifically for host semiconductor wafer ([0004]; a substrate; see Abstract; see also [0027]); and see the entire document, and as cited below), the method comprising: 
forming a feature (12; Fig. 1A; as cited in [0007]; see [0026]) of the host semiconductor wafer ([0004, 0027, Abstract), wherein forming the feature (12; as cited in [0007]) comprises forming a first conductive material (6; as cited in [0007]; top surface) having an exposed surface; 
wherein forming feature (12; as cited in [0007]) further comprises applying one or more planarization operations (as cited in [0007]; a CMP process, where it states that during the CMP process some grains may be removed; thus, it is construed that removal of grains is not wanted, as they may be removed and not that they are removed) to the exposed surface of the first conductive material (6; as cited in [0007]; top surface) to recess and planarize the exposed surface of the first conductive material (6; as cited in [0007]; top surface) without leaving non-planar regions in a post- planarization exposed surface of the first conductive material (6; as cited in [0007]; top surface), 
wherein applying the one or more planarization operations ([0007]) is unsuccessful at planarizing the exposed surface of the first conductive material (6; as cited in [0007]; top surface) without leaving non-planar regions because, subsequent to applying the one or more planarization operations ([0007]), 
the post-planarization exposed surface formed by the one or more planarization operations comprises a planar region (as cited in [0007]; where a top surface of conductive material 6 goes through a CMP process for planarization) and unwanted post-planarization defects (8; as cited in [0007]; defective portions 8) comprising unwanted post- planarization non-planar regions (8; as cited in [0007]; defective portions 8);
(see below for “making a determination of a defect level of the feature, wherein the defect level corresponds to a characteristic of the unwanted post- planarization non-planar regions; based at least in part on a first result the determination of the defect level of the feature, applying a first repair methodology to the feature; and based at least in part on a second result of the determination of the defect level of the feature, applying a second repair methodology to the feature”).
Uzoh does not expressly disclose “making a determination of a defect level of the feature, wherein the defect level corresponds to a characteristic of the unwanted post- planarization non-planar regions; based at least in part on a first result the determination of the defect level of the feature, applying a first repair methodology to the feature; and based at least in part on a second result of the determination of the defect level of the feature, applying a second repair methodology to the feature”.
However, in the analogous art, Aklik teaches via and a method of forming the via and, more particularly, to a via and a method of forming the via with a substantially planar top surface ([0002]), wherein (Figs. 1A-1D and 3A-3B; [0005+]) a via (132; Fig. 3A; [0023] in view of [0010-0011]; see [0023], where it states that method of the present invention follows the same steps illustrated in FIGS. 1A-1D to form via 132 and first differs, as shown in FIG. 3A, by conformally depositing a titanium/titanium nitride layer 310 on non-conductive structure 114 and via 132) has a cavity (134) formed due to a chemical-mechanical polishing process (see [0010-0011]), where when cavity (134; [0025]) is very shallow only a titanium/titanium nitride layer (310) fills the cavity (134), and when the cavity (134; [0023-0025]) is not very shallow titanium/titanium nitride layer (310) lines the cavity (134) and a tungsten layer (312) is conformally deposited on the titanium/titanium nitride layer (310). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Aklik’s filling cavity step into Uzoh’s method, and thereby, modified Uzoh’s (by Aklik) method will have 
making a determination of a defect level of the feature (Uzoh 12; Fig. 1A; see also Figs. 4A-4B in view of Aklik 132; Fig. 3A; [0025]; the depth of the cavity 134), Uzoh 8; Fig. 1A in view of Aklik 134; [0025]); 
based at least in part on a first result (Uzoh in view of Aklik [0025]; the shallowness level of a cavity) the determination of the defect level of the feature, applying a first repair methodology (Uzoh in view of Aklik [0025]; only a titanium/titanium nitride layer 310 fills cavity 134) to the feature (Uzoh 12; Fig. 1A; see also Figs. 4A-4B in view of Aklik 132; Fig. 3A; [0025]); 
and based at least in part on a second result (Uzoh in view of Aklik [0025]; when cavity 134 is not very shallow) of the determination of the defect level of the feature, applying a second repair methodology (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) to the feature (Uzoh 12; Fig. 1A in view of Aklik 132; Fig. 3A; [0025])
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a repair process to fill a cavity in a via caused by chemical-mechanic polishing step, where after filling the cavity the via has a planar surface and no coring (Aklik [0025-0026]).
Regarding claim 2, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the second repair methodology (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) comprises: applying the second conductive material (see section 2, above; 12(b) rejection) over unwanted post- planarization non-planar regions (Uzoh 8; [0007] in view of Aklik 134; [0025]); and recessing the second conductive material (see section 2, above; 12(b) rejection) to be substantially planar with the planar region of the post-planarization exposed surface (Uzoh in view of Aklik Fig. 3B; top surface of 132; see [0010-0011, 0025-0026]).
Regarding claim 3, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the first repair methodology (Uzoh in view of Aklik [0025]; only a titanium/titanium nitride layer 310 fills cavity 134) is different from the second repair methodology (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134). 
Regarding claim 4, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the first conductive material (Uzoh 6; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) comprises copper, the second conductive material (see section 2, above; 12(b) rejection)  comprises copper, and the conductive liner (see section 2, above; 12(b) rejection) comprises a metal nitride
Regarding claim 6, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the conductive liner (see section 2, above; 12(b) rejection) comprises a thickness dimension within a range from about 3 nanometers to about 10 nanometers.



4.	Claim 5 is rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of McFeely et al. (US 20150194385 A1, of record; hereinafter McFeely). 
Regarding claim 5, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the second repair methodology (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) comprises: forming a conductive liner (in view of Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) over at least the unwanted post-planarization non-2Docket No. YOR920161114US2planar regions (Uzoh 8; Fig. 1A; see also Figs. 4A-4B in view of Aklik 134; [0025]), wherein the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) (see below for “is configured to provide adhesion to”) the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a repair process to fill a cavity in a via caused by chemical-mechanic polishing step, where after filling the cavity the via has a planar surface and no coring (Aklik [0025-0026]).
Still, modified Uzoh (by Aklik) does not expressly disclose “(wherein the conductive liner) is configured to provide adhesion to (the first conductive material).
However, modified Uzoh (by Aklik) uses the same material for the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) and the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) under the same conditions (filling a void/non-planar region) as detailed in the “Specification” of the instant disclosure (see [0032], where liner 108 comprises of a metal nitride; see [0030], where via 134 comprises of copper). As a result, the same results are obtained. Therefore, the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) is configured to provide adhesion to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper).
Modified Uzoh (by Aklik) further teaches 
forming a layer of a second conductive material (in view of Aklik 312; Fig. 3A; [0025]) over the conductive liner (in view of Aklik 310; Fig. 3A; [0023-0025]); 
recessing the layer of the second conductive material (in view of Aklik 312; Fig. 3A; [0025-0026]) to be substantially planar with the planar region of the post-planarization exposed surface (Uzoh in view of Aklik Fig. 3B; top surface of 132; see [0010-0011, 0025-0026])
and (see below for “applying a reflow process to the second conductive material by heating the second conductive material to a temperature level that is sufficient to reflow the second conductive material but below a temperature level that would damage electrical components that surround the feature”).
Still, modified Uzoh (by Aklik) does not expressly disclose “and applying a reflow process to the second conductive material by heating the second conductive material  to a temperature level that is sufficient to reflow the second conductive material but below a temperature level that would damage electrical components that surround the feature”.
McFeely teaches a wiring structures and, more particularly, to techniques for the fabrication of copper (Cu)-filled wiring structures and to the improvement of their performance ([0002]), wherein (Figs. 1-5; [0021+]) the structure of claims which comprises a tantalum nitride layer (202a; [0021]), a tantalum layer (202b), and a Cu layer (402; Fig. 4-5; [0024-0025]) is annealed to reflow the copper in the structure. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate McFeely’s annealing and reflow step of the copper layer into modified Uzoh (by Aklik) method, and thereby, modified Uzoh (by Aklik and McFeely) method will have and applying a reflow process (McFeely [0024-0025]) to the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) by heating the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) to a temperature level (McFeely [0024-0025]; about 150 degrees) that is sufficient to reflow the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) but below a temperature level that would damage electrical components that surround the feature (Uzoh 12; Fig. 1A in view of Aklik 132; Fig. 3A; [0025]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides an annealing step on the structure to reflow the Cu in the structure and eliminate voids (McFeely [0025]).
5.	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of McFeely et al. (US 20150194385 A1, McFeely) and Lee et al. (US 20140264232 A1, of record; hereinafter Lee). 
Regarding claim 7, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 5.
Modified Uzoh (by Aklik and McFeely) further teaches recessing the second conductive material (in view of Aklik 312; Fig. 3A; [0025-0026]) comprises applying a chemical mechanical planarization (CMP) to the second conductive material (in view of Aklik 312; Fig. 3A; [0025-0026]); and applying the reflow process (McFeely [0024-0025]) to the second conductive material (in view of Aklik 312; Fig. 3A; [0025-0026]) comprises heating the second conductive material (in view of Aklik 312; Fig. 3A; [0025-0026]) to a temperature level of about (see below for “100”) degrees Celsius (McFeely [0024-0025]), which is sufficient to reflow the second conductive material but below the temperature level that would damage the electrical components that surround the feature.
As noted above, modified Uzoh (by Aklik and McFeely) does not expressly teach “(applying the reflow process to the second conductive material comprises heating the second conductive material to a temperature level of about) 100 (degrees Celsius, which is sufficient to reflow the second conductive material but below the temperature level that would damage the electrical components that surround the feature)”.
However, in the analogous art, Lee teaches a method for fabricating a memory device and a memory device structure ([0002]), wherein (Figs. 1-6; [0022+]) post exposure bake step (Fig. 5; [0028]) over a an electrode layer (302; [0024]) and a 202; [0023]) can be carried out at a temperature ranging from about 80 to about 120 degree Celsius. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’s temperature level during a heating step into modified Uzoh’s (by Aklik and McFeely) method, and thereby, modified Uzoh’s (by Aklik, McFeely, and Lee) method will have wherein 
applying the reflow process (McFeely [0024-0025]) to the second conductive material comprises heating the second conductive material (in view of Aklik 312; Fig. 3A; [0025-0026]) to a temperature level of about 100 degrees Celsius (McFeely [0024-0025] in view of Lee [0028]), which is sufficient to reflow the second conductive material but below the temperature level that would damage the electrical components that surround the feature (McFeely [0024-0025] in view of Lee [0028]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a heating step with a low temperature, where reliability is improved for the device, and costs are reduced (Lee [0028]).
6.	Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of Abou-Khalil et al. (US 20120190133 A1, of record; hereinafter Abou-Khalil) 
Regarding claim 10, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Uzoh (by Aklik) further teaches wherein the second repair methodology (Uzoh in view of Aklik [0025]) (see below for “comprises applying a current to the first conductive material to induce a plating of the first conductive material”).
As noted above, modified Uzoh (by Aklik) does not expressly disclose “wherein the second repair methodology comprises applying a current to the first conductive material to induce a plating of the first conductive material”.
However, in the analogous art, Abou-Khalil teaches through silicon via repair ([Title]), wherein (Figs. 1+; [0014+]) TSV (32; Fig. 1A; [0018]) may have failed to fully land on the landing pad (36), so that a small void (37) is present between the TSV (32) and the landing pad (36), where the measurements of electrical resistance determined by the in-line electrical testing machine (40; Fig. 2; [0019]) can be used to identify defective wiring paths and the electrical resistances measured by the electrical testing machine (40) are communicated to a wiring-path alteration system which compares the electrical resistance value of each TSV (e.g., TSV 30, 32) with a reference value of electrical resistance setting a standard or target for acceptability. If the comparison indicates that the measured electrical resistance of any particular TSV is less than or equal to the target electrical resistance value, then the particular TSV does not require repair.  If the measured electrical resistance of any particular TSV is high enough, then the TSV may be considered to be unrepairable and excluded from the repair process ([0020-0021]), and in response to the electrical resistance of the wiring path represented by a TSV (32; [0023]) exceeding the target electrical resistance value and being repairable, the wiring-path alteration system applies an electrical current to, where the discharge is configured such that a current pulse is directed through only the 32; [0025]) and the metal in the vicinity of the void (37) will melt and flow to fill the void (37).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Abou-Khalil’s repair process step into modified Uzoh (by Aklik) method, and thereby, modified Uzoh (by Aklik and Abou-Khalil) method will have wherein the second repair methodology (Uzoh in view of Aklik [0025] in view of Abou-Khalil [0023-0025]) further comprises applying a current to the first conductive material (Uzoh 6 in view of Abou-Khalil 32; [0015, 0025]) to induce a plating of the first conductive material (Uzoh 6 in view of Abou-Khalil 32; [0015, 0025]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a localized repair process where the elimination of the void lowers the electrical resistance of the previously high electrical resistance portion of the TSV and the electrical resistance of the TSV is reduced to an acceptable level in comparison with a target electrical resistance value
(Abou-Khalil [0025]).
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/23/2021, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 02/23/2021 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 1 necessitated the shift in . 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/OMAR F MOJADDEDI/Examiner, Art Unit 2898